UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8609


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEITH BILLINGSLEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:03-cr-00395-JCC-3)


Submitted:    February 26, 2009             Decided:   March 9, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Billingsley, Appellant Pro Se.    Jonathan Leo Fahey,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Keith Billingsley appeals the district court’s order

denying     his   motion    for   reduction    of   sentence    pursuant       to    18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no    reversible      error.     Accordingly,     we     affirm    for       the

reasons     stated   by     the    district    court.         United   States        v.

Billingsley, No. 1:03-cr-00395-JCC-3 (E.D. Va., Dec. 2, 2008).

We   dispense     with     oral   argument    because   the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2